DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-10 & 13-22 are pending in the present application and are considered in this action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections under 35 USC 103, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1-10 & 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates generally to cash handling devices for banking system and, more particularly, to deploying, configuring, and utilizing cash handling devices to provide dynamic and adaptable operating functions.  The method of the claimed invention includes: generate a first registration request for a first banking server associated with a first financial institution; send the first registration request generated for the first banking server associated with the first financial institution; after sending the first registration request to the first banking server associated with 
The prior arts in the field, such as the combination of WO2013059866A1; and US20200167775A1; and US20030120597A1, teaches a similar apparatus as claims 1, 15 and 20, except that the claimed feature of, “a generate a second registration request for a second banking server associated with a second financial institution; send, via the communication interface, to the second banking server associated with the second financial institution, the second registration request generated for the second banking server associated with the second financial institution; after sending the second registration request to the second banking server associated with the second financial institution, receive, via the communication interface, from the second banking server associated with the second financial institution, a second device provisioning profile generated by the second banking server associated with the second financial institution for the cash handling device; and store the second device provisioning profile received from the second banking server associated with the second financial institution, wherein the second device provisioning profile received from the second banking server associated with the second financial institution enables the cash handling device to execute a second financial institution-specific operating application associated with the second financial institution” and “receive a second transaction request associated with the second financial institution from a second user of the cash handling device; and process the second transaction request associated with the second financial institution by selectively executing the second financial institution-specific operating application associated with the second financial institution”.  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior arts (WO2013059866A1; and US20200167775A1; and US20030120597A1) taken alone or in combination, fail to explicitly teach each and every limitations of claims 1, 15 and 20. 
Furthermore, Examiner cannot find prior art of reference dated before February 13, 2017 that teaches the limitations of either claim 1 or 15 or 20. 
Viewed as a whole, in the ordered combination of elements that teaches a system and a method of “r generate a first registration request for a first banking server associated with a first financial institution; send the first registration request generated for the first banking server associated with the first financial institution; after sending the first registration request to the first banking server associated with the first financial institution, receive a first device provisioning profile generated by the first banking server associated with the first financial institution for the cash handling device; store the first device provisioning profile received from the first banking server associated with the first financial institution, wherein the first device provisioning profile received from the first banking server associated with the first financial institution enables the cash handling device to execute a first operating application financial institution-specific operating application associated with the first financial institution; generate .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	5/8/2021                                                                                                                                                                                    
/JAMES D NIGH/Senior Examiner, Art Unit 3685